DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite limitations “the retaining element” (claim 44) and “the body” (claim 47).  The claims are dependent upon claim 43, which is written as an independent claim with dependency on another independent claim 30.  The examiner suggest amending claim 43 to include all the structural limitations of claim 30 to avoid confusion of antecedent basis in the dependent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 33, 34 and 37-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Routeau et al. US 8596912.

    PNG
    media_image1.png
    636
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    725
    257
    media_image2.png
    Greyscale

Routeau discloses a pull-in head assembly for releasably connecting a pulling arrangement to an elongate flexible structure, comprising: a body (33, Fig. 2) which defines a pulling axis of the pull-in head assembly (Central line, shown in Fig. 2); and a retaining member (46) arranged around the pulling axis, the retaining member is 
As for claim 33, Routeau discloses wherein the retaining member comprises an annular retaining portion (90) which is arranged circumferentially around the pulling axis and or a plurality of retaining portions (96) which are arranged circumferentially around the pulling axis.
As for claim 34, Routeau discloses wherein the retaining member has a retaining configuration in which at least a portion (96,104) of the retaining member is arranged to engage with a portion (92,108) of the elongate flexible structure (42) such that the elongate flexible structure is capable of being secured for movement with the pull-in head assembly along the pulling axis, and a release configuration (Fig. 4g) in which the retaining member is disengaged from the elongate flexible structure such that the pull-in head assembly is separable from the elongate flexible structure along the pulling axis, wherein the retaining member is actuatable between the retaining configuration and the release configuration (col. 8, lines 1-25 and lines 35-42).
As for claim 37, Routeau discloses wherein the retaining member has at least two retaining portions (96), which are disposed on opposite sides of a plane in which the pulling axis extends.
As for claim 38, Routeau discloses wherein the two retaining portions (96) are disposed diametrically opposite each other with respect to the pulling axis.
As for claim 39, Routeau discloses wherein the retaining portions (96) are configured to release simultaneously from the elongate flexible member (42).
As for claim 40, Routeau discloses wherein the retaining member comprises a plurality of retaining elements (96) arranged circumferentially around the pulling axis.
As for claim 41, Routeau discloses wherein each retaining element (96) extends radially outwardly with respect to the pulling axis.
As for claim 42, Routeau discloses wherein a means (34 connection between 33 and 30/18) for connecting a second elongate flexible structure (18) which extends within the elongate flexible structure (42) to the body (33,35) such that, in use, the second elongate flexible structure remains connected to the pull-in head assembly when the pull-in head assembly is separated from the elongate flexible structure.
As for claim 43, Routeau discloses an apparatus comprising the pull-in head assembly of claim 30, and an elongate flexible structure (42) comprising an elongate flexible element (62/64) and a connector (44/92) for connecting the elongate flexible structure to a support structure (16/40).
As for claim 44, Routeau discloses wherein the connector comprises a retaining feature (134) configured to releasably engage a retaining element (96) of the pull-in head assembly (Figs. 4a-4i).
As for claim 45, Routeau discloses wherein the connector has an internal bore (128) which extends along the longitudinal axis of the connector and wherein the retaining feature (134) comprises a recess
As for claim 46, Routeau discloses wherein the recess (134) has a profile which corresponds to an outer portion of the retaining member (96) such that, in use, the retaining member engages with the recess to secure the pull-in head assembly to the elongate flexible structure.
As for claim 47, Routeau discloses wherein a second elongate flexible structure (18/30) which extends within the elongate flexible structure, wherein the second elongate flexible structure is secured to the body (33 via 34) such that when the pull-in head assembly is separated from the elongate flexible structure, the second elongate flexible structure remains connected to the pull-in head assembly (see Fig. 6).
As for claim 48, Routeau discloses (col. 8, lines 51-67 - col. 10, lines 1-39 and in Figs.1, 5 and 6) a method of installing an elongate flexible structure (18/30) comprising the steps: securing the pull-in head assembly of claim 30 to an end of an enlongate flexible structure (42); pulling the pull-in head assembly together with the elongate flexible structure into engagement with a support structure (16/40) such that the elongate flexible structure is brought into contact with a connector (40/50) provided at the support structure; increasing the pulling force applied to the pull-in head assembly along the pulling axis such that the pull-in head assembly releases from the elongate flexible structure (pulling force causes rotating lock 90/92 to unlock, col. 10, lines 32-39); and separating the pull-in head assembly from the elongate flexible structure by pulling on the pull-in head assembly (see Fig. 6).
As for claim 49, Routeau discloses wherein pull-in head assembly is connected to a cable (18/30) housed within the elongate flexible structure (42) such that the step of .
Claim(s) 30 and 33-36, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eiswirth et al. GB 2205695A.

    PNG
    media_image3.png
    275
    601
    media_image3.png
    Greyscale

Eiswirth discloses a pull-in head assembly for releasably connecting a pulling arrangement to an elongate flexible structure, comprising: a body (5) which defines a pulling axis of the pull-in head assembly; and a retaining member (8 and 9) arranged around the pulling axis, the retaining member is configured to secure the pull-in head assembly to an elongate flexible structure (3,4) such that, in use, a pulling force (force exerted by cable not shown attached to pull eye 7)  is capable of exerting on the pull-in head assembly along the pulling axis is transferred to the elongate flexible structure, wherein the retaining member is capable of releasing the pull-in head assembly from the elongate flexible structure when the pulling force exceeds a predetermined threshold such that the pull-in head assembly can be separated from the elongate flexible structure (collar 8 is snap fit attached to 9).
As for claim 33, Eiswirth discloses wherein the retaining member (8 and 9) comprises an annular retaining portion (bulging collars) which is arranged circumferentially around the pulling axis and or a plurality of retaining portions (bulging collars, pg. 5) which are arranged circumferentially around the pulling axis.
As for claim 34, Eiswirth discloses wherein the retaining member has a retaining configuration in which at least a portion (8) of the retaining member is arranged to engage with a portion (9) of the elongate flexible structure (3,4) such that the elongate flexible structure is capable of being secured for movement with the pull-in head assembly along the pulling axis, and a release configuration (snap-fit, pg.5) in which the retaining member is disengaged from the elongate flexible structure such that the pull-in head assembly is separable from the elongate flexible structure along the pulling axis, wherein the retaining member is actuatable between the retaining configuration and the release configuration.
As for claim 35, Eiswirth discloses wherein the retaining member (8,9) is resiliently deformable between the retaining configuration and the release configuration (bulging collar, snap-fit connection plastically deforms to connect and disconnect).
As for claim 36, Eiswirth discloses wherein the retaining member (8,9) comprises an elastomeric material (plastic, pg.5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routeau et al. US 8596912 in view of Applicant’s Admitted Prior Background.
As for claims 31 and 32, Routeau does not specify the predetermined threshold for the force being not less than 15kN or greater than 150kN.  However, Routeau is in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723